DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I – the hollow organ is part of the GI tract
II – the hollow organ is part of the respiratory tract
III – the hollow organ is part of the female genital tract
IV – the hollow organ is part of the urinary tract
The species are independent or distinct because they represent mutually exclusive target areas of the body which would have divergent method steps. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 111, and 119-130 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably distinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources), or employing different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Neil Shull on October 4, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 114 and 115 (and the generic claims).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 112, 113, and 116-118 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 130 is objected to because of the following informalities:  it is recommended to amend the claim to recite “an [[the]] amount of cancerous…” in line 2 to provide antecedent basis for the claim terminology  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 119, 120, 123, 129, and 130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 119, 120, 123, and 129, the originally filed specification (filed 2/2/2021) fails to provide support for the chemotherapeutic drug to be levofloxacin.  This term is absent in the specification and was only added in the claims filed on 2/3/2021, which is after the original filing date of the application (2/2/2021) and is, therefore, not considered a part of the original disclosure.
Regarding claim 125, the claim recites maintaining a homogenous concentration of the chemotherapeutic drug during circulating.  The examiner acknowledges this claim language appears in the originally filed specification which discloses “a treatment session may then be conducted by circulating the liquid drug through the closed fluid circuit to maintain a homogeneous concentration of the drug throughout the treatment chamber” (paragraph 18).  The specification is devoid of any further discussion of how this result is achieved other than circulation of the drug.  Per MPEP 2163.03(v), a claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification.  It is the examiner’s opinion that the result of maintaining homogeneity of the chemotherapeutic drug during circulation is not sufficiently described in a way which PHOSITA would understand how the result is achieved.   
Regarding claim 130, the original specification is devoid of any discussion of the amount of cancerous tissue being reduced or eliminated following contacting with the chemotherapeutic drug.  This matter was added in the claims filed on 2/3/2021 which is after the original filing date of the application and is, therefore, not considered a part of the original disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 111, 114, 115, 119-122, 124, and 126-130 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrans (US 20110218494).
Regarding claim 111, Gerrans discloses a method for administering a chemotherapeutic drug to a hollow organ in a subject, comprising contacting a portion of a non-vascular lumen in the hollow organ (paragraph 68 discloses the target site is large or small bronchial branches which would be a non-vascular lumen in the lung; fig. 8 shows contacting the lumen) with a liquid formulation comprising the chemotherapeutic drug (paragraph 64 discloses delivering a liquid and paragraph 82 discloses delivering cytotoxic agents for chemotherapy).
Regarding claim 114, Gerrans discloses the hollow organ is part of a respiratory tract (paragraph 68 discloses large or small bronchial branches).
Regarding claim 115, Gerrans discloses the hollow organ is a lung (paragraph 68 discloses large or small bronchial branches).
Regarding claim 119, Gerrans discloses the chemotherapeutic drug is vinblastine, vinorelbine, irinotecan, paclitaxel, levofloxacin, docetaxel, epirubicin, doxorubicin, capecitabine, etoposide, topotecan, pemetrexed, carboplatin, fluorouracil, gemcitabine, oxaliplatin, cisplatin, trastuzumab, ramucirumab, bevacizumab or combinations thereof (paragraph 82).
Regarding claim 120, Gerrans discloses the chemotherapeutic drug is paclitaxel, cisplatin, levofloxacin or combinations thereof (paragraph 82).
Regarding claim 121, Gerrans discloses the chemotherapeutic drug is paclitaxel (paragraph 82).
Regarding claim 122, Gerrans discloses the chemotherapeutic drug is cisplatin (paragraph 82).
Regarding claim 124, Gerrans discloses the contacting of the portion of the non- vascular lumen in the hollow organ with the formulation comprising the chemotherapeutic drug comprises circulating the formulation through the non-vascular lumen (paragraph 96; fig. 8).
Regarding claim 126, Gerrans discloses the contacting of the portion of the non- vascular lumen in the hollow organ with the formulation comprising the chemotherapeutic drug comprises filling the lumen with the formulation (paragraph 91 discloses that the agent fills the chamber).
Regarding claim 127, Gerrans discloses a method for treating a cancer of a hollow organ in a subject, comprising contacting a portion of a non-vascular lumen in the hollow organ (paragraph 68 discloses the target site is large or small bronchial branches which would be a non-vascular lumen in the hollow organ; fig. 8 shows contacting the lumen)  with a liquid formulation comprising a chemotherapeutic drug (paragraph 64 discloses delivering a liquid and paragraph 82 discloses delivering cytotoxic agents for chemotherapy).
Regarding claim 128, Gerrans discloses the hollow organ is part of a gastrointestinal tract, a respiratory tract, a female genital tract or a urinary tract (paragraph 68 discloses large and small bronchial branches).
Regarding claim 129, Gerrans discloses  the chemotherapeutic drug is vinblastine, vinorelbine, irinotecan, paclitaxel, levofloxacin, docetaxel, epirubicin, doxorubicin, capecitabine, etoposide, topotecan, pemetrexed, carboplatin, fluorouracil, gemcitabine, oxaliplatin, cisplatin, trastuzumab, ramucirumab, bevacizumab or combinations thereof (paragraph 82).
Regarding claim 130, the limitation “following the contacting with the chemotherapeutic drug, the amount of cancerous tissue in the hollow organ is reduced or eliminated” recites the result or effect of the method.  Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).  Although Gerrans does not discuss that the amount of cancerous tissue in the hollow organ is reduced or eliminated, this result is inherently met since the method steps are disclosed.
Claim(s) 111, 119-123, 126, 127, 129, and 130 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantri (WO 2017161331) [see US 20180264247 for citations below].
Regarding claims 111 and 127, Mantri discloses a method for administering a chemotherapeutic drug to a hollow organ in a subject/for treating cancer of a hollow organ in a subject, comprising contacting a portion of a non-vascular lumen in the hollow organ with a liquid formulation comprising the chemotherapeutic drug (fig. 1B shows a sealant contacting a lumen formed in a hollow prostatic capsule; paragraph 192 discloses the sealant can be liquid; paragraph 191 discloses including a chemotherapeutic agent in the sealant).
Regarding claims 119 and 129, Mantri discloses the chemotherapeutic drug is vinblastine, vinorelbine, irinotecan, paclitaxel, levofloxacin, docetaxel, epirubicin, doxorubicin, capecitabine, etoposide, topotecan, pemetrexed, carboplatin, fluorouracil, gemcitabine, oxaliplatin, cisplatin, trastuzumab, ramucirumab, bevacizumab or combinations thereof (paragraph 303 and 305).
Regarding claim 120, Mantri discloses the chemotherapeutic drug is paclitaxel, cisplatin, levofloxacin or combinations thereof (paragraph 303 and 305).
Regarding claim 121, Mantri discloses the chemotherapeutic drug is paclitaxel (paragraph 303).
Regarding claim 122, Mantri discloses the chemotherapeutic drug is cisplatin (paragraph 303).
Regarding claim 123, Mantri discloses the chemotherapeutic drug is levofloxacin (paragraph 305).
Regarding claim 126, Mantri discloses the contacting of the portion of the non- vascular lumen in the hollow organ with the formulation comprising the chemotherapeutic drug comprises filling the lumen with the formulation (fig. 1B shows the formulation filling the resection cavity).
Regarding claim 130, the limitation “following the contacting with the chemotherapeutic drug, the amount of cancerous tissue in the hollow organ is reduced or eliminated” recites the result or effect of the method.  Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).  Although Mantri does not discuss that the amount of cancerous tissue in the hollow organ is reduced or eliminated, this result is inherently met since the method steps are disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans, as applied to claims 111 and 124 above, and further in view of Hattangadi (US 20120259315).
Regarding claim 125, Gerrans discloses all of the claimed limitations set forth in claims 111 and 124, as discussed above, but does not explicitly teach or disclose a homogenous concentration of the chemotherapeutic drug is maintained during circulating.
Hattangadi teaches a method of maintaining a homogenous concentration of a drug during circulating (fig. 4B shows a drug entering and exiting a treatment site).  Hattangadi further teaches that maintaining is homogeneity is desirable to provide an efficacious concentration to the treatment site (paragraph 6).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Gerrans so that a homogenous concentration of the chemotherapeutic drug is maintained during circulating, as taught by Hattangadi.  Hattangadi teaches that this step is especially beneficial for highly potent drugs, such as paclitaxel (which is a drug disclosed in Gerrans), to ensure that not too much nor too little of the drug is absorbed by the tissue (paragraph 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are capable of being used in a 102(a)(1) rejection for the independent claims and several dependent claims:
Askew (US 20090192505) discloses contacting a portion of the airway (fig. 1A) with a liquid formulation comprising a chemotherapeutic agent (paragraphs 111 and 165).
Mathis (US 20060167416) discloses contacting a portion of the airway with a liquid formulation comprising a chemotherapeutic agent (paragraph 144).
Sekins (US 20020111386) discloses contacting a portion of the airway with a liquid formulation comprising a chemotherapeutic agent (paragraphs 114 and 115).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783